internal_revenue_service department of the treasury washington dc contact person telephone number in reference tg tt ep ra date loo s l n legend association g annuities f decedentc individual a_trust r trust s trust t trust u dear this is in response to the ruling_request dated date in which your authorized tepresentative has requested a ruling on your behalf in your capacity as an individual and as trustee of trust r concerning a rollover of a portion of a single sum distribution from an anmuity contract described in sec_403 of the internal revenue into three individual_retirement_accounts ira your authorized representative has submitted the following facts and representations individual a is the surviving_spouse of decedent c individual a is also the sole trustee of decedent c’s trust trust r and personal representative of decedent c’s estate under the terms of decedent c’s will prior to decedent c’s death on date at the age of he participated in annuities f annuity_contracts that are offered by association g and meet the requirement of sec_403 of the code trust r is beneficiary of of annuities f individual a as spouse is beneficiary of of annuities f upon decedent c’s death trust r established three trusts trust s of which individual a is the sole beneficiary trust t and trust u -2- in addition to annuities f the trustee holds other non-retirement assets in trust r these assets will be included in decedent c’s gross_estate for federal estate_tax purposes trust r’s agreement provides for the allocation of a specific amount of assets to trust t and for the allocation of assets to trust t and trust u by using a fractional formula the non-retirement assets are not sufficient to fully fund both trust t and trust u as provided by trust r therefore individual a as trustee of trust r will be required to allocate a portion of annuities f to trust t or trust u the specific provisions of trust r are as follows a general grant the trustee shall hold administer and distribute the remaining principal and undistributed_income of the original trust all property received from grantor’s estate that is to be divided in the same manner as the original trust and any other_property received as a result of grantor’s death to the distributees in this agreement at such time or times and in such manner as the trustee shall consider appropriate to accomplish the orderly administration of this trust b fractional share if grantor’s spouse survives grantor the trustee shall allocate the assets described in part iii a to three trusts to be know as trust s trust t and trust u as follows special assets there shall first be allocated to trust u a non-qualification each asset or the proceeds of such asset that does not qualify for the marital_deduction under the federal estate_tax b exempt the portion of each asset or proceeds of such portion that is exempt from federal estate_tax if it is not receivable by or for the personal representative of grantor’s estate c insurance any policies of insurance on the life of another owned by grantor and d foreign_death_tax_credit each asset or the proceeds of such asset that qualifies for a foreign_death_tax_credit under the federal estate_tax trust t the trustee shall next distribute to trust t an amount equal to the balance of grantor’s exemption for purposes of the generation skipping tax gst under sec_2631 of the code for purposes of this provision grantor’s remaining gst_exemption is an amount equal to grantor’s gst_exemption within the meaning of sec_2631 reduced by the amount of m4 the gst_exemption allocated during grantor’s lifetime and allocated by grantor’s personal representative to transfers made by grantor during his life and under other provisions of this trust agreement trust s from the remaining assets the trustee shall allocate to trust s the fractional share that is required after taking into account the unified_credit and all other credits and deductions available for federal estate_tax purposes to reduce the federal estate_tax on grantor’s estate to zero the fraction shall be determined as of the federal estate_tax_valuation date by using the amounts and values as finally determined for federal estate_tax purposes provided however for purposes of computing the fractional share the computations to reduce the federal estate_tax on grantor’s estate to zero shall exclude any_tax on excess retirement accumulations imposed under sec_4980a of the code trust u all of the remaining assets not allocated to trust s shall be allocated to trust u part iv a of the trust agreement sets out the provisions of trust s as follows income commencing with the date of death of grantor the trustee shall distribute the net_income from trust s at least quarterly to or for the benefit of grantor’s spouse individual a during her lifetime until the exact amount of trust s is known the trustee shall advance to grantor’s spouse amounts equal to the estimated net_income of trust s the trustee shall not be liable for any overpayments of such estimated net_income to grantor’s spouse and she shall not be required to refund any such overpayments principal the trustee may in the trustee’s sole discretion distribute to or for the benefit of grantor’s spouse so much of the principal of the trust s as shall be necessary for her support or maintenance in accord with the standard set forth in part vib right of withdrawal the trustee shall distribute to grantor’s spouse all or any part of the principal of trust s as she may direct in writing power_of_appointment grantor’s spouse shall have the right at her death to direct the disposition of the remaining principal and undistributed_income of trust s to her estate or to such persons in such manner and amounts as she may appoint by her will specifically referring to this power_of_appointment part viii m of the trust agreement states the following division of property and distributions in dividing any property into shares or in a 2' sec_4 distributing such shares the trustee may divide or distribute in cash in_kind or partly in cash and partly in_kind in such manner as the trustee shall deem proper and for the purposes of division or distribution the trustee may resolve all doubtfiul questions as to the value of property and may allocate assets among trusts or beneficiaries when an exact division for the distribution or allocation of undivided interests is not practicable or desirable association g will make a single sum distribution as defined in sec_402 of the code of trust r’s share of annuities f to individual a as trustee of trust r individual a as trustee will use a portion of the proceeds of the distribution to fund trust s and use the balance of the proceeds of the distribution and other non-retirement assets to fund trust t and trust u individual a as the surviving_spouse will withdraw from trust s the portion of the annuities f’s proceeds allocated to trust s pursuant to the terms of the trust r’s document and roll over those proceeds into three iras each of which is established in individual a’s name and each of which constitutes an eligible_retirement_plan within the meaning of b a these steps will be accomplished prior to date once association g makes the single sum distribution to individual a as trustee the roll over will occur within days this step and the previous steps will be accomplished by individual a as trustee and as surviving_spouse directing association g in writing to transfer the funds from annuities f’s account to individual a’s iras association g will also issue a single sum distribution of the other of annuities f’s account to individual a as beneficiary of said share individual a as beneficiary and surviving_spouse intends to roll over the distributed_amount into the three iras established in her name such rollover will occur within days of the single sum distribution to individual a pursuant to sec_402 of the code prior to the proposed distributions association g will distribute to individual a the amount of any distribution required to be made under sec_401 of the code for the tax_year in which such single sum distribution is made based on these facts and representations a ruling is requested that individual a as the surviving_spouse may roll over tax free a portion of the single sum distribution from decedent c’s annuities f in trust r to the three iras established in individual a’s name sec_403 of the code provides in relevant part that if any portion of the balance_to_the_credit of an employee in an annuity_contract described in sec_403 of the code is distributed to the employee in an eligible_rollover_distribution the employee transfers any portion of such distribution to an individual_retirement_plan then such distribution to the 2yb oa extent so transferred will not be inchudible in the gross_income of the employee in the taxable_year that the distribution is paid sec_403 of the code provides that rules similar to the rules of paragraphs through of sec_402 shall apply for purposes of sec_403 sec_402 of the code provides in general that if any portion of an eligible_rollover_distribution from a qualified_trust is transferred into an eligible_retirement_plan the portion of the distributions so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code defines an eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee ina qualified_trust which includes a sec_403 annuity_contract except that such term will not include the following distributions a any distribution which is one ofa series of substantially_equal_periodic_payments not less frequently than annually made -- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more and b any distribution to the extent such distribution is required under sec_401 sec_402 of the code generally provides that sec_402 shall not apply to any transfer of a distribution made after the day following the day on which the distributee received the property distributed sec_1_403_b_-2 q a-1 of the income_tax regulations regulations defines an eligible_retirement_plan for purposes of sec_403 of the code as another sec_403 anmuity or an individual_retirement_plan as described under sec_1_402_c_-2 q a-2 of the regulations but does not include a qualified_retirement_plan as defined under sec_1_402_c_-2 q a-2 of the regulations sec_1_402_c_-2 q a-2 of the regulations defines an individual_retirement_plan as an individual_retirement_account described in sec_408 of the code or an individual_retirement_annuity other than an endowment_contract described in sec_408 of the code oe dt sec_402 of the code provides that if a distribution attributable to an employee is paid to the spouse of such employee after the employee's death sec_402 of the code will apply to such distribution in the same manner as if the spouse were the employee except that the spouse may transfer such distribution only to an individual_retirement_account described under sec_408 of the code or an individual_retirement_annuity described under sec_408 of the code sec_1_402_c_-2 q a-12 of the regulations provides that if a distribution attributable to an employee is paid to the employee's surviving_spouse sec_402 of the code applies to the distribution in the same manner as if the spouse were the employee q a-12 further provides that only iras described in sec_408 and b of the code are treated as eligible retirement plans for purposes of spousal rollovers sec_1_403_b_-2 q a-1 of the regulations provides that the rules with respect to rollovers in sec_402 of the code and sec_1_402_c_-2 q a-12 of the regulations also apply to eligible rollover distributions from sec_403 annuities generally if a decedent' sec_403 annuity_contract passes through a third party e g a_trust and then is distributed to the decedent's surviving_spouse the surviving_spouse will be treated as acquiring the distribution from the third party and not from the decedent as a result the surviving_spouse will not be eligible to roll over the retirement proceeds into his or her own ira however in this case a_trust is the beneficiary of the sec_403 annuity_contract and the surviving_spouse is the sole and surviving trustee under the facts presented as sole trustee individual a has uncontrolled discretion under the terms of the trust with respect to the allocation of the annuities f proceeds to trust s under the terms of subtrust s individual a has unlimited power to demand that any part or all of the trust principal be paid to her as she deems fit subtrust s provides that all of the net_income will be distributed at least quarterly to or for the benefit of individual a finally subtrust s gives individual a an unlimited power to appoint the remaining principal and undistributed_income by her will under these circumstances the general_rule described above shall not apply therefore for purposes of sec_403 of the code the internal_revenue_service will treat the surviving_spouse as having acquired the sec_403 distribution from the decedent and not the trust based on the foregoing we conclude with respect to your ruling_request that individual a as the surviving_spouse is permitted to roll over tax free a portion of the single sum distribution from decedent c’s annuities f in trust r to the three iras established in ae individual a’s name this ruling is based on the assumption that the sec_403 annuity_contracts maintained by individual a's employer satisfy the requirements of sec_403 of the code at all relevant times in addition it assumes that the iras established by individual b to receive the amounts transferred from the two sec_403 annuity_contracts meet the relevant requirements of sec_408 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the letter notice
